It is ordered and adjudged by this court that the orders of the said Public Utilities Commission of Ohio be, and the same are hereby, reversed for the reason that the same are unlawful and unreasonable. The Public Utilities Commission is required by Section 614-87, General Code, to give at least fifteen days' notice and an opportunity for a hearing before revoking a certificate of public convenience and necessity. The Public Utilities Commission erred in not admitting evidence offered by Buckeye Stages, Inc., with reference to matters then pending before the commission, in proceedings Nos. 5266, 5679 and 4559, assigned for hearing on April 11, 1933.
It is further ordered that this proceeding be remanded to the Public Utilities Commission for further proceedings according to law.
Orders reversed and cause remanded.
WEYGANDT, C.J., ALLEN, STEPHENSON, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 577